"Lotteries are a species of gaming. Formerly they were in our states permitted, *Page 10 
and even established and licensed by law as a means of raising money for worthy objects. But their evils were immense; both in the woes inflicted on the weakminded and credulous who were induced to buy chances in them, to be followed by bitter disappointments; and in their baneful effects on those termed `lucky' who drew the prizes. Later, under the influence of a healthier public sentiment, they were pretty generally forbidden." Bishop, Statutory Crimes, § 951.
When our Territorial legislature came to deal with the subject in 1889, there were lotteries which were regarded as "legal" and also lotteries which were known as "illegal". See Williams, Flexible Participation Lotteries, § 15.
That there existed schemes which similated lotteries but were not inveighed against by our legislature is apparent from the first part of Sec. 6 of the Act. Laws 1889, c. 47. It is said that the provisions of the Act shall be construed to apply "only to such device or devices as are commonly called or known as `lottery'".
This was doubtless put in so that the act would not be construed to embrace other forms of gaming. Two years before the lottery statute was enacted, the legislature passed a law providing for the assessment and collection, "as in case of other license, a tax of one hundred dollars, per annum * * * on each gaming table and apparatus of any kind whatever, such as monte, faro, pass faro, pass monte, vandeau, roulette, twenty-one, red and black, rouge et noir, poker, stud horse poker, or any other banking or percentage game of whatever name, or any game of chance played with cards, or dice, or any subterfuge for the same, by whatever name known." Laws 1887, c. 27, § 1.
The history of legislation shows that shortly prior to 1889 the last and most notorious authorized lottery in the United States was the Louisiana Lottery. That was known as a "plain lottery."
Mr. Williams in his work on Flexible Participation Lotteries, at § 202 discusses "plain lotteries" like the Louisiana lottery and the gift enterprise scheme which uses prizes by chance in promoting the sale of bonds, goods, service, entertainment or whatever the enterprise has to sell. Mr. Williams says that both types were prominent prior to 1889. He then says: "It seems that prior to 1889 all gift enterprise lotteries as well as all plain lotteries, were established on a closed participation basis, that is, the chances in the distribution of prizes were limited to paying patrons, — cash customers. * * * In a plain lottery he (participant) paid for a ticket or token in the drawing. In the gift enterprise he paid for goods, bonds, service, entertainment, or whatever the enterprise had to sell, and his chance was thrown in without extra charge."
Mr. Williams says at page 321 that the Royal Commission on Lotteries and Betting, 1932-33 Final Report thought that:
"A lottery (other than the Art Unions) is illegal whether it is conducted for a *Page 11 
charitable object, for the private benefit of the organizer, or simply for the benefit of the participants. * * *
"The need for clear thinking with respect to `pious' lotteries is emphasized by the Royal Commission of 1932-33 in a paragraph reading as follows:
"Any proposal to institute lotteries in aid of good objects gives rise to a dangerous confusion of motives which is apt to conceal the real nature of the undertaking. The arguments against lotteries, from the social or economic point of view, apply with equal force, whatever the destination of the profits. If lotteries are undesirable as a means of raising revenue for the state, they do not become desirable when the proceeds are devoted to charity. The real motive behind the purchase of a lottery ticket is the desire to participate in a gamble, in the hope of personal gain. Yet many people who take tickets in a lottery promoted for the sake of charity find little difficulty in persuading themselves that their motive is unselfish. The confusion of motive which is inseparable from such a lottery is a most insidious method of encouraging and extending the gambling habit."
I am not in disagreement with the views of the Royal Commission but I make the point that we must view the territorial legislation of 1889, enacted nearly half a century before the Royal Commission made its report, in the light of the local conditions, other existing laws and the customs of the people in order to ascertain the intent of our legislature.
There appears in the Report and Opinions of the Attorney General of 1912-13, an opinion by Hon. Frank W. Clancy, then Attorney General, in which he says of the Act now before us for consideration:
"I have today received your letter of yesterday, in which you ask me whether the conduct of what is termed `suit clubs' constitutes an offense against the statute prohibiting lotteries. As explained by you, twenty-five chances are sold and, when that number of chances have been sold, a drawing takes place, twenty-five numbers being put in a hat, the first one drawn winning the suit. I have no hesitation in saying that this constitutes a lottery within the meaning of the law, which you will find in Sections 1327 to 1332 of the Compiled Laws of 1897. It is undoubtedly true that this legislation was intended to suppress the sale of lottery tickets for such lotteries as that of Louisiana, which had become quite common throughout New Mexico, and which was considered demoralizing and detrimental to the public welfare; but in its terms it included everything which can be known as a lottery, with some exceptions stated in Section 1332, and the very statement of those exceptions shows that the legislature must have intended to stop all lotteries.
"There have been numerous attempts to define a lottery by the courts, but I have seen no definition which would not include such a scheme as the one you describe. *Page 12 
Perhaps the best definition is that it embraces all schemes for the distribution of prizes by chance, such as policy playing, gift exhibitions, prize concerts, raffles at fairs and other like methods.
"At the same time, bearing in mind the evil at which the legislation was aimed, it must be said that continuously, since the act was passed in 1889, there have been raffles, which are essentially lotteries, carried on in almost every town in the state without any interference from the authorities. Scarcely a week passes in any of our larger towns that there are not raffles of articles of property, for which chances are sold, and the winning party determined by lot. No attention has been paid to these infractions of the law, because public sentiment would not favor the enforcement of the statute against small schemes of this kind and, without the support of public sentiment, it is generally recognized that prosecutions under statutes of this class would be ineffectual."
I draw some support from the foregoing opinion, although some expressions in it may also support a contrary view.
In line with some of the thoughts expressed by Attorney General Clancy is what Mr. Williams says in his work on Lotteries at § 322:
"Luncheon Clubs and Church Dinners. — Here is a luncheon club with an average attendance of fifty or a hundred business men. After the luncheon, for which a charge of seventy-five cents or one dollar is made, there is a drawing for one, two or three prizes, ranging in value from fifty cents to two or three dollars. Participation is limited to the members present and their guests, practically a closed participation. The system is operated chiefly as an entertainment feature and usually winds up with a round of hilarity accompanied by an almost unanimous vote that the drawing is not straight. Is this luncheon club conducting a lottery? So far as the form is concerned, it is. The elements of prize, chance and consideration are all present. And in the event the prize is increased so that the value to be won induces members to attend and pay for the luncheon in order to participate in the drawing, the substance of a lottery is introduced. But this kind of prize drawing is seldom connected with the promotion of organized gambling, and unless the use of the drawing is prompted by the desire to make money and the spirit of the law is violated, a prosecution would not be advisable. Another line of demarcation may be drawn between the practice of giving nominal attendance prizes at church dinners and the practice of canvassing the public to sell lottery tickets to make money for the church or one of its organizations. The latter practice, which often engages children as ticket sellers, is subject to condemnation from several points of view. Most certainly the end does not justify this means.
"From the moral and religious point of view there is a sense in which the church lottery is more reprehensible than one of similar provisions which operates without any pious or charitable pretensions. Our *Page 13 
churches are the chief guardians of our morals. The welfare of youth is their solemn responsibility.
"But the enforcement of the moral code is not the immediate function of the prosecutor. His first duty is to protect the people from the powerful and well-organized rackets and gambling schemes. When these are driven out he may then with good grace proceed against those which are less detrimental to the general public.
"Next to the churches in responsibility stand the fraternal organizations who make proud boast of their devotion to brotherhood, good citizenship, obedience to law and right living. Of these the community has a right to expect a plane of life and devotion somewhat higher than common gambling with raffles and lotteries. But it can be said that a prosecutor who keeps down organized commercial gambling will have no trouble with the churches and fraternal bodies. Their innate sense of propriety will then respond to his demands that the law be respected. It is usually where the enforcement against commercial gambling is lax that the church or the lodge takes the greatest liberties with the law."
From these considerations in an effort to reach a conviction as to the intent of our legislature, I conclude that what was intended to be prohibited was not all forms of gaming, many of which were licensed in this territory, but it was the design "to protect the people from the powerful and well-organized rackets and gambling schemes" of the lottery type; and on the other hand the legislature saw no detriment to the general public in a "sale or drawing of any prize at any fair held in this territory for the benefit of any church, public library, or religious society situate or being in this territory or for charitable purposes when all the proceeds of such fair shall be expended in this territory for the benefit of such church, public library, religious society or charitable purposes."
I am not in disagreement with the opinion expressed by Attorney General Clancy that the terms of the first five sections of the Act prohibited small schemes of the lottery type as well as big ones, but it is my view that when the legislature wrote Sec. 6 it intended to render immune from the provisions of the first five sections the small schemes of the type Mr. Clancy described and which he found to be so customarily indulged as to render their suppression impracticable.
I think it can be asserted with reason that the legislature did not intend to render immune from the first five sections of the Act the operation of a lottery of the Louisiana type and size if conducted for the benefit of a church, public library, or religious society, etc. That was not the type of lottery that was ordinarily conducted by or in the interest of churches, public libraries, or religious or charitable societies. The popular "small schemes" or raffles in which "articles of property" were disposed of by chance and which Mr. Clancy found so imbedded in custom and the irresistible impulse to play among the people to my mind *Page 14 
is what the legislature intended in Sec. 6 to indulge, if operated for the worthy objects mentioned in the statute.
Thus the elements of size, profit motive, and method of conduct come in for consideration.
Mr. Wharton in his work on Criminal Law, Vol. 2, p. 2075, paragraph 1778, indicates that there were two reasons for the suppression of lotteries: (1) Because of the dishonesty and deception in the conduct of the scheme itself; and (2) because they arouse the gambling spirit and lead the people to hazard their savings. It is not unlikely that the territorial legislature thought as Mr. Clancy observed that it would be difficult to maintain prosecutions for the suppression of participation in small schemes where "articles of property" were raffled and considered that small schemes of that sort, if conducted for the benefit of a church, public library or religious society and the proceeds went to worthy objects the profit motive in the operator would be absent and the method of conduct would be shorn of elements of unfairness and would furnish an outlet for the spirit of play found in the customs of the times, and in some degree at least render less difficult the enforcement of the provisions of the first five sections of the Act. At that time the laws of Wyoming, although vigorously prohibiting lotteries, provided: "But nothing in this section shall be construed as applying to games of chance known as raffles or other honest games, and the tickets of such games shall be sold only in this state." Rev.St. 1931, § 32-815. Here was a differentiation between lotteries of the Louisiana type and raffles which although strictly speaking were lotteries, yet were clothed with features distinguishing them from lotteries of the more pernicious type.
In Massachusetts under certain restrictions and limitations as to purpose, prize, management and license, charity whist and beano are permitted in the State of Massachusetts. Williams, Flexible Participation Lotteries, p. 50. It is interesting to note that in Commonwealth v. O'Conneil, Mass., 200 N.E. 269, 103 A.L.R. 872, in a case involving a prosecution for the violation of the Massachusetts Lottery statute providing that "nothing in this chapter shall authorize the prosecution, arrest or conviction of any person for conducting or promoting, or for allowing to be conducted or promoted, a game of cards commonly called whist or bridge or the game commonly called beano, or substantially the same game under another name, in connection with which prizes are offered to be won by chance; provided that the proceeds of the charges for admission to, and/or participation in such game are donated solely to charitable, civic, educational, fraternal or religious purposes, * * *" it was assumed by attorneys for the Commonwealth and the court that even though one-third of the receipts "the gross amount subscribed less solicitation expense" was to be distributed in 250 cash prizes, this did not negative the idea that the proceeds of the game were being *Page 15 
donated solely to the worthy objects mentioned.
In Montana the Constitution of 1889, Art. 19, Sec. 2, provides that the legislative assembly shall have no power to authorize lotteries or gift enterprises for any purpose and shall pass laws to prohibit the sale of lottery or gift enterprise tickets in that state. The legislature enacted a law providing that every person who contrives, prepares, sets up, proposes or draws any lottery is guilty of a misdemeanor. The legislature also provided that the Act should not apply to the giving away of cash or merchandise attendance prizes, premiums by public drawings at agricultural fairs or rodeo associations in the state, and the county fair commissioner of agricultural fairs or rodeo associations in the state may give away at such fairs cash or merchandise attendance prizes, or premiums by public drawings.
In Rhode Island there exists a drastic law prohibiting public or private lotteries, but it is also provided that any religious, charitable, fraternal, civic, educational or veterans organization may promote, carry on or conduct under the direction of its own members, serving without any compensation, the game commonly called "beano" or "bingo" or substantially the same game under any other name in connection with which prizes are offered or awarded, provided that the prize shall not exceed $100 in value; that no cash shall be offered as a prize or used to redeem a prize, and the entire proceeds for admission and participation, less certain necessary expenses, must be applied to the purposes of the organization, and that such game shall not be carried on oftener than once a week, except at fairs, carnivals, bazaars or similar activities, and any game thus carried on must first be authorized and licensed by the proper town or city officials.
We see in the Rhode Island statute a differentiation as to size and also as to the nature of the prize eliminating money or cash as prizes and also a recognition that there will be some necessary expenses attached to the enterprise such as holding a game of "bingo" or "beano" or the conduct of a fair, carnival or bazaar.
So we see the question of "bigness" and the nature of the prize and the absence of the profit motive entering into the legislative consideration. It is said by the law writers that usually the gist of the offense is the adverse effect on the public and not in the wrongful intent of the promotor, and hence in the absence of legislation conferring some special immunity, the purpose of the scheme is immaterial. See 45 Harvard Law Review, page 1199. Our legislature provided special immunity in some instances based on motive and partially on nature of prize, size of scheme and object of its operation. I think those considerations stated more specifically in statutes of other jurisdictions may be found by construction in our own when properly considered.
I am disposed to agree with the Attorney General and the learned trial judge that a *Page 16 
scheme of the magnitude proposed by appellant is not within the exception. According to the public press the trial judge, when rendering his decision, said that our legislature never contemplated even in its wildest dreams a lottery of the scale proposed by the Harriman group when excepting lotteries for the benefit of churches, public libraries and charitable purposes.
The Attorney General, arguing on behalf of appellee, says: "Appellant's syllogism is thus: The Legislature denounced lotteries and provided an exception in the case of a charity; that once the charity is present, the sky is the limit; and there is no restriction upon the size of the lottery, size of the prize, or the notoriety of and wide-spread participation therein. In construing a legislative act which is ambiguous, the courts may consider the history of the times and the evil sought to be remedied and construe the statute in keeping therewith. 59 C.J. 1014, Sec. 603. Such being the case, it seems to us inconceivable that the Legislature in banning lotteries because of reasons above set out at the same time intended to permit a loophole which would permit a huge lottery provided merely that the net proceeds after deducting large commissions and diverting large amounts for prizes be devoted to charitable purposes. If such was the intention of the Legislature, it could have so provided in plain words. To our minds, the manifest intention of the Legislature when considered in view of the time at which Chapter 47, Laws of 1889, was passed was to prevent the application of the penal provisions of the act to small church fairs and socials. We think that the statute, when construed in the light of reason and common-sense, admits of no other interpretation. Otherwise the Legislature in passing Chapter 47, Laws of 1889, merely went through idle motions. It was to protect participants in such functions that Section 35-3808 was appended to the act, and not to provide an expedient permitting wholesale public participation in lotteries."
Without in the least questioning the laudability of the purposes and motives of those involved in the present proposal or questioning that the scheme would be fairly conducted, its characteristics similate those of the powerful well-organized commercial gambling schemes to suppress which is thought to be the paramount purpose of the act under review.
Attorney General Clancy was twenty-five years nearer the legislative declaration than we are and a resident of the territory for more than a decade before the law was enacted. He was an able lawyer and a citizen keenly interested in public affairs and the administration of the laws. He was realistic enough to see that while the people and their representatives in the legislature were supposed to and desired to suppress the big, powerful, well-organized gambling schemes of a commercial character conducted for the profit of the operators which were like the Louisiana Lottery, the people would not generally observe a law which sought to suppress "small schemes" of another kind, namely, *Page 17 
"raffles of articles of property". It is perhaps not complimentary to the citizenry that they decline sometimes to observe laws which are not popular, yet it is one of the facts commonly noted. I think it was the kind of play for prizes consisting of "articles of property" which the people indulged even in the teeth of the law that the legislature made immune from the provisions of the first five sections of the Act provided the profit motive to the operator was absent and that the proceeds of the fair at which the drawing was held should go to worthy objects. Undoubtedly the word "prize" as ordinarily used is broad enough to include money. But in view of the context of the opinions of the Attorney Generals, past and present, and drawing upon my own observations of the conduct of church and lodge fairs, carnivals, bazaars and similar activities over many years in New Mexico, that invariably the prizes offered for "sale or drawing" have been "articles of property" other than money, I am disposed to the view that the prizes mentioned in the exception were not cash prizes. Some support to this view comes from the language of the exception itself: "shall not be construed to apply to any sale or drawing of any prize." We do not think usually of the "sale" of money, whereas this is an appropriate word used in connection with the disposal of articles of merchandise.
I find myself able to agree with much that Brother SADLER has said, but unable to accept his view that "all the proceeds of such fair" means that the hall or grounds where the fair is held must be donated, that the services of materialmen, artisans and laborers must all be donated and that no item of legitimate expense, however small, incident to conducting the fair could be deducted from the "receipts" of the fair. Even the Attorney General finds himself unable to go all the way with Brother SADLER on that route.
Since it is my view that the legislative intent to render immune from the first five sections some "small schemes" as a means of raising money for worthy objects, Brother SADLER'S rather strict construction seems to me in practical operation to prohibit that which is permitted.
It is an unusual statute beset with difficulties of construction. Brother SADLER reaches his conclusion from the premise that the statute is not ambiguous. I am in agreement with the Attorney General in his statement heretofore quoted that the act is ambiguous. Brother SADLER'S view, as I understand it, is that Sec. 6 would render immune from prosecution, arrest or conviction for commission of any of the acts described in the first five sections of the act in connection with the operation of a lottery of the Louisiana or Irish Sweepstakes sort if such lottery were conducted at a fair held in this state for the benefit of any church, public library, etc. If I could accept that view I would have little difficulty in going along with the remainder of his argument. Here is where our divergence of view first arises. In the first place, it would have been so easy *Page 18 
for the draftsmen of the bill said to have been prepared by a Committee of the Bar Association and presented by the late Thomas B. Catron to have said just that. In order to have done what Brother SADLER says was done it would have been necessary for our legislature to run counter to the policy of the Federal Government whose crusade then prominent and vigorous against the Louisiana Lottery and others of the same sort which did not recognize any exceptions or immunity arising out of good motive and worthy and charitable objects of the promoters of the schemes. Such an antagonism of purpose is not to be presumed. When our statute was enacted our territorial legislation was subject to the supervisory power of Congress over it, and the fact that Congress expressed no disapproval and that the enactment stood for over twenty years prior to statehood, and that no demand was made in the Enabling Act for its nullification, is strong evidence that Congress did not place the construction on it advocated by Brother SADLER.
Starting with the proposition that our legislature intended to suppress an evil and at the same time to sanction the things prohibited if they were done for a worthy object in the manner mentioned in Sec. 6, Brother SADLER, seeks to save the face of the legislature from the inconceivable position he puts them in by diluting the sanction as much as possible by showing that "all the proceeds of the fair" to worthy objects means a thing so difficult of accomplishment that after all it is really a prohibitory statute. But if it were aimed to prohibit this could have been accomplished easier by leaving off Sec. 6. I approach the matter differently.
The paramount evil at which the legislation was aimed, to-wit, suppression of such lotteries as that of Louisiana, finds no immunity in Sec. 6. In Sec. 6 the legislature turns its attention to what Attorney General Clancy describes as "small schemes" known as "raffles of articles of property" which "are essentially lotteries" but not the kind attended with the features prohibited in the first five sections. It was a waste of time and effort to write in Sec. 6 a description of a "device or devices" to which it was said "the provisions of this act * * * shall not be construed to apply" if they were the same kind of "device or devices" which were described in the first five sections.
The first important meaning of Sec. 6 is that a "sale or drawing of any prize at any fair held in this territory for the benefit of any church," etc., is a different scheme or device than that sought to be suppressed by the first five sections. A raffle is a method disposing of an article — Standard Dictionary. Ballentine's Law Dictionary defines the word thus: "A game of chance in which the owner fixes the value of the article set up to be raffled; this value is then equally apportioned among the adventurers, who, by throwing dice, coins or other hazard, determine which adventurer is the winner of the article." *Page 19 
A raffle is thus defined in Century Dictionary: "A method of sale by chance or lottery, in which the price of the thing to be disposed of is divided into equal shares, and the persons taking the shares cast lots for its possession by throwing dice or otherwise."
It is probably what the legislature meant by "sale" in Sec. 6. I do not doubt that an ordinary raffle is essentially a lottery, the holding of which may be contrary to the provisions of Sec. 1 of the act, but it is another thing to say that a "sale [raffle] or drawing of any prize at any fair held in this territory for the benefit of any church, public library, or religious society", section 6, is what was "commonly called or known as `lottery'", which they said was the sole object of these prohibitions. My point is that before we get to the requirement as to the disposition of the proceeds of the fair we run into features of differentiation between what is sanctioned in Sec. 6 and what is prohibited in the first five sections. The legislature did not sanction a lottery commonly so called and known, or even a "sale or drawing of any prize" because the proceeds thereof were expended for the benefit of a church, public library or religious society — it is only where the sale or drawing of a prize is conducted at a fair held for the benefit of a church, etc., that it is differentiated from lottery commonly so called and known. This suggests that the fair must be regarded as the paramount thing and the drawing an incident merely. The legislature would doubtless have been as much surprised to see a Louisiana Lottery or Irish Sweepstakes at a church fair as to see the tail wagging the dog. The statute should be construed so as to accomplish the aim of the legislature — to prohibit what was prohibited and to sustain what was sanctioned. "All" does not change the meaning of "proceeds" into "gross receipts." It means that the "proceeds of the fair" shall be expended solely in this state, and solely for the benefit of the worthy objects mentioned.
The Attorney General in his brief further says: "In concluding, we wish to direct the court's attention to the fact that the present plan will necessarily violate Federal statutes. These forbid either the interstate transportation of any lottery ticket or advertisement (18 U.S.C.A. § 387) or the use of the mails for any lottery purpose (18 U.S.C.A. § 336). If one million dollars are to be realized in a year from the present plan it will mean that approximately four million tickets will have to be sold. Facts lying within the field of judicial notice demonstrate that no such a sale of tickets is possible in New Mexico. This ground of illegality has not been assigned by demurrer but should be taken into consideration before a state institution is to be declared bound by a contract to participate in and sanction such a plan."
I take the foregoing into consideration in construing the statute. At the time of its enactment Congress exercised a supervisory power over our territorial legislation. There had been legislation of the Congress to suppress lotteries of the Louisiana *Page 20 
type, similar to that mentioned by the Attorney General last quoted. It is not to be supposed that our legislature was running counter to the policy of the Federal Government. The first five sections of the act are fully in accord with that Federal policy. It has been said that a state statute ought not to be construed, unless absolutely demanded, so as to hamper the Federal Government in the enforcement of its public policy. See 25 R.C.L., Statutes, sec. 262. There should be good faith between the states and the United States. 25 R.C.L., Statutes, sec. 264.
The author of the article in Harvard Law Review quoted supra says: "The word `lottery' calls to mind an organized gambling scheme, such as the Irish Sweepstakes" and in earlier days the word called to mind organized gambling schemes such as the Louisiana Lottery. The argument is advanced in support of the scheme before us that as the passion for play is irrepressible among the people, and as their money would be otherwise invested in foreign lotteries such as the Irish Sweepstakes, it is better to have the conduct of similar lotteries at home; that under appropriate supervision the evils attendant upon them would be diminished and so forth. It is a matter of common knowledge that efforts are made to evade the Federal laws heretofore mentioned with respect to selling chances in the Irish Sweepstakes and it is to be supposed that similar attempts would be made where the success of a similar lottery on a gigantic scale is dependent upon the sale of a very large number of tickets. It is recalled that the Wyoming Statute cited supra which sanctioned "raffles and other honest games" provided that "the tickets of such games shall be sold only in this state". It is true that the contract and other papers in the case at bar pledge the agents who are intrusted with the sale of tickets entitling the purchasers to participate in the lottery to not violate any Federal statutes and it is alleged that all of the tickets will be sold in New Mexico. Whether that is true or not in the present case I am convinced that the legislature in enacting our statute did not contemplate by the immunity provision contained in Sec. 6 that a lottery of the magnitude proposed ordinarily depending for its success on the sale of tickets all over the country, and thus contrary to the policy of the Federal Government, would nevertheless be lawful if all the proceeds of the fair at which the lottery was conducted shall be expended in this state for the worthy objects mentioned. This consideration of deference to and comity toward the Federal Government and its policy sought to be enforced by the denial of use of the mails for the transportation of tickets and forbidding the interstate transportation of lottery tickets would not be impinged by the conduct of "small schemes" in the nature of "raffles of articles of property". So I conclude that the rules of statutory construction warrant me in finding a differentiation between the schemes themselves as described in the first five sections and in the sixth section. A construction which would violate the spirit *Page 21 
and purpose of the Federal policy should be avoided if possible.
Keeping before me the rule of statutory construction — that the reasonable meaning must be presumed to be the true meaning — I find the scheme proposed in the case at bar to be under the ban of the statute, but I am unable to subscribe to Brother SADLER'S interpretation of the meaning of the phrase "all the proceeds of such fair" and therefore, for the reasons stated, I concur in the result.